Citation Nr: 0709870	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left thumb scar.

2.  Entitlement to service connection for residuals of cuts 
on the left forearm, left shoulder and chest.

3.  Entitlement to service connection for a left shoulder 
scar.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and V.B.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.  Service in Vietnam and award of the Combat Action 
Ribbon are evidenced of record.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO). 

The veteran's September 1999 claim was denied in the June 
2000 rating decision.  The veteran disagreed and timely 
appealed.  In September 2006, the veteran and his sister, 
V.B., presented evidence and testimony at hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

Clarification of issues on appeal

The veteran's September 1999 claim sought entitlement to 
service connection for four distinct disabilities: a left 
thumb scar; residuals of a left shoulder injury; and 
residuals of cuts to the left forearm, left shoulder and 
chest; and PTSD.  In the Supplemental Statement of the Case, 
the RO combined the first three claims as one claim.  

The veteran contends that he cut his thumb during service.  
The veteran seeks service connection for left shoulder injury 
residuals, in essence a left shoulder scar, contending that 
he fell while aboard the U.S.S. DYNAMIC MSO 432 (Dynamic), a 
United States Navy minesweeper, and injured his shoulder.  
The veteran further seeks service connection for residuals of 
cuts he received in a robbery attempt while he was on liberty 
in Vietnam, and he also claims that the same personal attack 
caused his PTSD.

The Board observes that the veteran is seeking service 
connection for two scars on his left shoulder, one due to an 
in-service fall the other due to a knife wound.  
The Board also wishes to clarify that the veteran claims that 
the thumb injury resulted from an accidental self-inflicted 
cut, while the other cut residuals were caused by a personal 
assault.

Because the evidence shows that the claimed disabilities 
resulted from separate causes, the issues have been restated 
by the Board to conform to the claims made and the evidence 
of record.


FINDINGS OF FACT

1.  Evidence that the veteran's left thumb scar was incurred 
during his active duty service is at least in equipoise.

2.  Evidence that residuals of cuts, namely scars on the left 
forearm, left shoulder and chest, were incurred during the 
veteran's active duty service is at least in equipoise.

3.  Evidence that a (second) scar on the left shoulder was 
incurred during the veteran's active duty service is at least 
in equipoise.

4.  The medical and other evidence of record establishes that 
the veteran has been diagnosed with PTSD; that he was exposed 
to a traumatic event during service; and that the veteran's 
current PTSD was caused by the in-service traumatic event.


CONCLUSIONS OF LAW

1.  A scar on the left thumb was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of cuts, to include scars on the left forearm, 
left shoulder and chest, were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A second left shoulder scar was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an August 2001 VCAA letter that 
to establish entitlement to service connection, the medical 
evidence must show: 

1.  you have a current physical or mental 
disability

2.  an injury or disease that began in or was made 
worse during military service

3.  A relationship between your current disability 
and an injury or disease in service.

See VCAA letter, page 1.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (a VA examination 
was in fact completed in April 2003).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

In a VCAA letter dated March 20, 2006, the veteran was 
informed that he should submit any and all evidence 
"that you have not previously told us about or given to 
us".  The veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  In any event, the Board 
notes that the veteran was specifically informed of elements 
(4) and (5) in a letter dated March 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  Moreover, the RO obtained the 
deck logs of the Dynamic for a relevant period as the veteran 
requested. 

The veteran was provided with a VA examination in April 2003.  
The report of the medical examination and review reflects 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
psychological examination and rendered appropriate diagnoses 
and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was indicated in the Introduction, the veteran 
presented testimony at a hearing before the undersigned VLJ 
in September 2006.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits.  

1.  Service connection for a left thumb scar.

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran contends that he sliced a portion of his left 
thumb while using a knife during service.  The Board will 
discuss each Hickson element in turn.

With regard to element (1), evidence of a current disability, 
the record evidence is silent regarding a current disability.  
At the hearing, the veteran testified about the injury:

Veteran:  We were overhauling an engine and they 
were sending junk food to us and stuff for us to 
snack on and, and everything while we worked and 
they sent a chunk of cheese.  I grabbed a chunk of 
cheese and a knife, went to cut through it, I went 
through it and I cut off part of my thumb.  You can 
see.

VLJ:  All right.  I see a little scar there.  Is 
that what you're talking about?

Veteran:  Yeah.

See the September 2006 hearing transcript, page 10.

Although thought has been given to remanding this issue for a 
medical opinion, the Board believes that the mater of the 
existence of a scar on the thumb is one in which lay 
observation may suffice.  Thus, there is evidence of the 
scar, and element (1) is arguably met.  

With regard to element (2), in-service injury, the veteran's 
service medical records document that on February 4, 1970, 
the veteran was treated for a laceration of the left thumb.  
Thus, element (2) is satisfied.

With regard to element (3), medical evidence of a nexus, 
there is no such evidence.  However, the service medical 
record notation dated February 4, 1970 indicates that the cut 
was severe enough to warrant consideration of a skin graft.  
This is consistent with the veteran's testimony.  As 
discussed above, the undersigned observed a scar on the 
veteran's left thumb.

The Board believes that the circumstances here presented 
demonstrate continuity of symptomatology.  That is, if there 
was an injury in service, and there is now a scar in the 
precise same location, and there is no indication of any 
intercurrent injury, it stands to reason that the scar has 
existed continually since service.  See 38 C.F.R. § 3.303 
(2006).

In short, based on the description of the accident, the 
medical record and the observation made at the hearing, the 
Board concludes that element (3) is satisfied.

The Board therefore grants service connection for the 
veteran's left thumb scar.  In passing, the Board observes 
that service connection does not automatically translate into 
a compensable disability, and that the level of disability 
will be determined by the RO.

2.  Entitlement to service connection for residuals of cuts 
on left forearm, left shoulder and chest.

The relevant law and regulations are stated above and will 
not be repeated here.

Analysis

The veteran contends that while on liberty in Vietnam, he was 
attacked by a man wielding a knife and intent on robbing him.  
He states that while defending himself from a knife slash, he 
was cut in the left forearm, left shoulder and chest.  The 
Board will discuss each Hickson element in turn.

With regard to element (1), there is no medical evidence of 
scars of the left forearm, left shoulder and chest..  
However, at the hearing the veteran again was able to present 
evidence of such scars.  

The veteran has provided no medical evidence of any 
disability, aside from scars, resulting from the knife 
attack.  Thus, element (1) is met to that extent only.

With regard to element (2), evidence of an in-service injury, 
evidence presented at the hearing included photographs 
showing various scenes of the veteran (identified by himself 
and his sister) as a young man on board a ship.  Several 
photographs depict the veteran's left forearm with a dressed 
and stitched cut, and the veteran wearing a tee-shirt soiled 
with blood stains and ripped at the left shoulder and chest 
in places congruent with the scars shown at the hearing.  The 
photographs provide evidence of in-service knife injuries, 
sufficient to satisfy element (2).

With regard to element (3), medical evidence of a nexus, as 
in the case of the veteran's left thumb scar, there is no 
such evidence.  However, the evidence of the in-service 
injury and the evidence of the scar presented at the hearing 
are consistent and combine to satisfy element (3) based on 
continuity of symptomatology.  

The Board thus grants service connection for scars on the 
left forearm, left shoulder and chest.  As alluded to above, 
there is no evidence of any other disability, and the Board's 
grant is expressly limited to scars.



3.  Entitlement to service connection for a left shoulder 
scar.

Analysis

The veteran indicated in his claim that he fell while aboard 
the Dynamic, injured his left shoulder and was treated in 
sick bay for the injury.  He testified that he has a second 
scar on his left shoulder resulting from that incident, 
separate and distinct from the left shoulder scar resulting 
from the knife attack, discussed above. 

The veteran testified at the hearing as follows:

Veteran:  The, the left shoulder was I was on the 
ship.  I was making rounds, checking out the, the 
gauges and stuff on the, on the generator and I, I 
came down and jumped off a platform.  There was, I 
put my hand on the engine and this hand on a little 
handle that you prime the engine before, it's an 
oil prime thing before you start the engine and 
stuff.  Anyway it's, it, it's brass and I jumped 
down like that and it snapped off and I fell down 
and, and the end of it hit my shoulder and, and I 
had like 11 stitches in that.

VLJ:  And you've already shown me that . . .

Veteran:  Yeah.

VLJ:  . . . and you're showing it to me again so.  
But I wanna make it clear for the record, that's a 
separate and distinct scar . . .

Veteran:  Yeah.

VLJ:  . . . from the one from the knife?

Veteran:  Right . . . 

See the September 2006 hearing transcript, at page 12.
 
With regard to Hickson element (1), a current disability, the 
medical records are silent regarding a current left shoulder 
disability.  However, at the hearing, the veteran 
demonstrated two distinct and separate scars on his left 
shoulder.  Thus, element (1) is arguably met with respect to 
a second left shoulder scar.

With regard to element (2). in-service injury, the veteran's 
service medical records do not contain any entry concerning 
treatment or other care regarding the injury described by the 
veteran.  The evidence consists of the veteran's testimony, 
which the Board has no reason to disbelieve.  Element (2) is 
arguably met.

With regard to element (3),  as discussed above in connection 
with the first two issues on appeal, continuity of 
symptomatology has been established.  Thus, the Board finds 
that element (3) is also met.  All three elements are 
therefore met as to the second left shoulder scar.

Additional comments

The Board wishes to make it clear that the only residual of 
the claimed in-service injury for which service connection is 
being granted is the left shoulder scar.  There is no medical 
evidence of any left shoulder disability consistent with 
internal derangement, and the veteran does not appear to 
contend that any such disability exists.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].   

Thus, both left shoulder scars are now service connected.



4.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2006);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  



Analysis

The veteran contends that he suffers from PTSD as a result of 
the armed robbery he experienced during service.  

Preliminarily, the Board notes that the veteran, although a 
combat veteran as evidenced by the award of the Combat Action 
Ribbon, does not contend that the stressor event upon which 
his claim relies was related to combat.  

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  The Board will address each in order.

With regard to element (1), the record includes the April 
2003 VA psychological report of Dr. P.L., a psychologist.  In 
that report, Dr. P.L. concluded that the veteran met all 
diagnostic criteria of PTSD and diagnosed the veteran with 
PTSD.  Also of record is an assessment of PTSD in a November 
1999 VA outpatient treatment record.  

There are of record earlier psychological assessments of the 
veteran from 1993 which focused on his substance abuse and a 
head injury sustained in an automobile accident.  The Board, 
however, places greater weight on the more recent medical 
evidence.  

Element (1) is thus satisfied.

With regard to element (2), medical evidence of a causal 
nexus between PTSD and the claimed in-service stressor, Dr. 
P.L indicated in the April 2003 report that the stressor 
event relied upon for the diagnosis was the attempted armed 
robbery, and wounds received in defending against that 
robbery.  Thus, element (2) is satisfied.

With regard to element (3), credible supporting evidence that 
the claimed in-service stressor actually occurred, the Board 
finds that the evidence of the photographs taken at the time 
and the scars observed during the hearing are sufficient 
corroboration for the in-service stressor event having 
actually occurred.  Thus, element (3) is satisfied, and 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for a left thumb scar is 
granted.  

Entitlement to service connection for scars on the left 
forearm, left shoulder and chest is granted.  

Entitlement to service connection for a (second) scar on the 
left shoulder is granted.

Entitlement to service connection for PTSD is granted.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


